Motion Granted; Order filed September 9, 2015




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00718-CV
                                  ____________

                         ADRIENE SIBLEY, Appellant

                                        V.

             SEMINOLE PIPELINE COMPANY, LLC, Appellee


        On Appeal from the County Court at Law #3 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI509797

                                    ORDER

      This is an appeal from a judgment signed May 26, 2015. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-15-00682-CV. On September 4, 2015, appellant filed a motion to
transfer this appeal to the Court of Appeals for the First District of Texas. The
motion is granted.
      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-15-00718-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in the case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM